                                                                    Case 2:16-cv-00654-APG-DJA Document 78 Filed 01/27/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon f/k/a
                                                            8    The Bank of New York, as Trustee for the
                                                                 Certificateholders of the CWALT, Inc., Alternative
                                                            9    Loan Trust 2007-AO8 Mortgage Pass-Through
                                                                 Certificates, Series 2007-AO8
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                       DISTRICT OF NEVADA
AKERMAN LLP




                                                            13    THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:16-cv-00654-APG-DJA
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
                                                            14    FOR THE CERTIFICATEHOLDERS OF THE
                                                                  CWALT, INC., ALTERNATIVE LOAN                       STIPULATION AND ORDER TO DISMISS
                                                            15                                                        CLAIMS BETWEEN BANK OF NEW
                                                                  TRUST 2007-AO8 MORTGAGE PASS-                       YORK MELLON AND SFR
                                                            16    THROUGH CERTIFICATES, SERIES 2007-                  INVESTMENTS POOL 1, LLC
                                                                  AO8,
                                                            17                     Plaintiff,
                                                                  vs.
                                                            18

                                                            19    TERRA BELLA OWNERS ASSOCIATION,
                                                                  INC.; SFR INVESTMENTS POOL 1, LLC;
                                                            20    HAMPTON & HAMPTON COLLECTIONS
                                                                  LLC,
                                                            21                     Defendants.
                                                            22
                                                                  AND RELATED CASES
                                                            23

                                                            24            The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

                                                            25   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-AO8 Mortgage Pass-Through

                                                            26   Certificates, Series 2007-AO8 (BoNYM); SFR Investments Pool 1, LLC; and Terra Bella Owners'

                                                            27   Association, by and through their counsel of record, stipulate to dismiss, BoNYM's claims against

                                                            28   SFR and SFR's claims against BoNYM, with prejudice, with each party to bear its own attorneys' fees

                                                                 55720779;1
                                                                    Case 2:16-cv-00654-APG-DJA Document 78 Filed 01/27/21 Page 2 of 2




                                                             1   and costs. This stipulation does not affect SFR's default judgment against cross-defendants John and

                                                             2   Marcella Ferraro. (ECF No. 68.)

                                                             3   Dated this 27th day of January, 2021.
                                                             4    AKERMAN LLP                                        LIPSON NEILSON PC

                                                             5     /s/ Jamie K. Combs                                 /s/ David T. Ochoa
                                                                  MELANIE D. MORGAN, ESQ.                            KALEB D. ANDERSON, ESQ.
                                                             6
                                                                  Nevada Bar No. 8215                                Nevada Bar No. 7582
                                                             7    JAMIE K. COMBS, ESQ.                               DAVID T. OCHOA, ESQ.
                                                                  Nevada Bar No. 13088                               Nevada Bar No. 10414
                                                             8    1635 Village Center Circle, Suite 200              9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89134                            Las Vegas, Nevada 89144
                                                             9

                                                            10    Attorneys for BoNYM                                Attorneys for Terra Bella Owners Association
              1632 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  KIM GILBERT EBRON
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                   /s/ Diana S. Ebron
                                                            13    DIANA S. EBRON, ESQ.
                                                            14    Nevada Bar No. 10580
                                                                  JACQUELINE A. GILBERT, ESQ.
                                                            15    Nevada Bar No. 10593
                                                                  KAREN L. HANKS, ESQ.
                                                            16    Nevada Bar No. 9578
                                                                  7625 Dean Martin Drive, Suite 110
                                                            17    Las Vegas, NV 89139
                                                            18    Attorneys for SFR Investments Pool 1, LLC
                                                            19
                                                                                                              ORDER
                                                            20
                                                                          IT IS SO ORDERED.
                                                            21

                                                            22                   January 27, 2021
                                                                          DATE: ____________________

                                                            23

                                                            24
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                            25                                                   Case No.: 2:16-cv-00654-APG-DJA
                                                            26

                                                            27

                                                            28

                                                                                                                2
                                                                 55720779;1
